Citation Nr: 1606242	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from February 1980 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta. Georgia.  In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  In March 2014, the Board remanded this issue for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

PTSD is related to in-service sexual trauma.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

When the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Te deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that she has PTSD as a result of sexual assault and sexual harassment during active service.  The Board notes that service treatment records (STRs) and service personnel records (SPRs) are silent for report of either sexual assault or sexual harassment.  

Review of the post-service medical evidence or record shows that the Veteran has been receiving mental health treatment since at least the 1990's.  Review of these mental health treatment notes show that the Veteran has consistently reported being the victim of both sexual assault and sexual harassment during active service.  Further, the Veteran has submitted numerous statements in support of her claim where she details the incidences of sexual assault and sexual harassment during active service.  Her reports of the details regarding the incidences during active service have been consistent over the years.

Also of record is an August 2006 statement from Mr. D.C., a fellow service member of the Veteran.  In his statement, Mr. D.C. reported that he witnessed the Veteran to be continuously subjected to sexual harassment and ridicule, in addition to unwanted fondling, while he worked with her during active service.
In a February 2008 statement, the Veteran's mental health counselor at the VA Medical Center (Ms. C.A.) reported that the Veteran had PTSD due to in-service sexual trauma.  Ms. C.A. noted that the Veteran had consistently reported precise details of her in-service sexual trauma and that, in her professional opinion, it would be extremely difficult to fabricate the reported details and still maintain a consistent report.  Further, Ms. C.A. reported that the Veteran had experienced in-service sexual harassment and assault in the form of name calling, inappropriate stares, inappropriate touching, and inappropriate references about her breasts.  

In January 2015, the Veteran was afforded a VA examination to determine first, whether the evidence of record was sufficient to concede that the Veteran's in-service sexual assault and sexual harassment occurred as described; and second, to determine whether she had PTSD as a result of the described sexual assault and sexual harassment during active service.  According to the report of this evaluation-as well as the addendum opinion dated in February 2015, the VA examiner noted that the medical records substantiated the Veteran's claims of sexual trauma during active service and resultant symptoms despite the fact that there was no report of such on file in her SPRs.  Further, the examiner opined that the Veteran did in fact have PTSD as a result of in-service sexual trauma.  The examiner again reiterated that, while there were no "markers" in the record to prove that the sexual trauma occurred as described, that did not change or invalidate the opinion that she did in fact have PTSD as a result of in-service sexual trauma.  

The Board finds that the February 2008 letter from the Veteran's VA Medical Center mental health counselor and the January 2015 VA examination and opinion report, when read in conjunction with one another, are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence and because both the examiner and the mental health counselor considered the contentions of the Veteran and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concedes that the Veteran's sexual assault and sexual harassment occurred as described despite the absence of documented corroborating evidence in the STRs and/or SPRs.

In sum, the Board concedes that the Veteran was the victim of sexual assault and sexual harassment while in active service and that she has been diagnosed with PTSD resulting from that in-service sexual trauma.  Therefore, the Board concludes that the preponderance of the evidence is for this claim.  Entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


